Exhibit 10.1

 

ALLEGIANCE BANCSHARES, INC.

CHANGE IN CONTROL SEVERANCE PLAN

 

Allegiance Bancshares, Inc. (the “Company”) hereby adopts the Allegiance
Bancshares, Inc. Change in Control Severance Plan (the “Plan”), effective as of
January 30, 2020 (the “Effective Date”), for the benefit of certain key
employees of the Company Group (defined below), on the terms and conditions
hereinafter stated.  The Plan, as set forth herein, is intended to help retain
qualified employees, maintain a stable work environment and provide economic
security to eligible employees in the event of certain terminations of
employment in connection with a Change in Control (defined below).  The Plan is
intended to be an unfunded “top hat” welfare benefit plan under ERISA.

 

SECTION 1.DEFINITIONS.  As hereinafter used:

 

1.1“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.  An entity shall be deemed an Affiliate for purposes of this
definition only for such periods as the requisite ownership or control
relationship is maintained.

 

1.2“Base Salary” means the Eligible Employee’s annual base salary in effect
immediately preceding the Eligible Employee’s Qualifying Termination or, if
greater, in effect immediately preceding the consummation of a Change in
Control; provided, however, that if the Eligible Employee’s Qualifying
Termination occurs prior to consummation of a Change in Control, “Base Salary”
shall mean the Eligible Employee’s annual base salary in effect immediately
preceding the date of such termination. “Base Salary” shall be determined
without taking into account any reductions made without the Eligible Employee’s
consent, and without taking into account any reduction for any employee-elected
salary reduction contributions made to a qualified cash or deferred arrangement
(within the meaning of Section 401(k) of the Code) or for the purchase of
benefits pursuant to a cafeteria plan (within the meaning of Section 125(d) of
the Code) maintained by a member of the Company Group.

 

1.3“Board” means the Board of Directors of the Company.

 

1.4“Cause” shall have the meaning of “Cause” as defined in the Company’s 2019
Amended and Restated Stock Awards and Incentive Plan, as the same may be amended
and continue in effect from time to time hereafter.

 

1.5“Change in Control” shall have the meaning of “Change in Control” as defined
in the Company’s 2019 Amended and Restated Stock Awards and Incentive Plan, as
the same may be amended and continue in effect from time to time hereafter;
provided, however, that any such amendment to such definition that would result
in a violation of Section 409A of the Code (“Section 409A”) with respect to the
benefits provided under this Plan shall be disregarded for purposes of this
Plan.  Notwithstanding anything herein to the contrary, and only to the extent
that a payment hereunder is subject to Section 409A and would not otherwise

--------------------------------------------------------------------------------

comply with Section 409A, the term “Change in Control” herein shall mean a
transaction or series of transactions that constitutes a “Change in Control” (as
defined above) and a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i).

  

1.6“Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

1.7“Company” means Allegiance Bancshares, Inc. or any successor thereto.

 

1.8“Company Group” means the Company and its Subsidiaries.

 

1.9“Compensation Committee” means the Compensation Committee of the Board.

 

1.10“Confidential Information” means any and all of the following: trade secrets
concerning the business and affairs of the Company Group or its Affiliates,
product specifications, data, know-how, processes, graphs, inventions and ideas,
past, current, and planned research and development, current and planned
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code, machine code and source code),
computer software and database technologies, systems, structures, and
architecture (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, and
methods), information concerning the business and affairs of the Company Group
and its Affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, policies and
procedures, personnel training techniques and materials, however documented),
and notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company Group and its Affiliates containing or based, in
whole or in part, on any information included in the foregoing.  The Eligible
Employee acknowledges and agrees that Confidential Information includes any such
information that the Eligible Employee may originate, learn, have access to or
obtain, whether in tangible form or memorized.  Notwithstanding the foregoing,
Confidential Information shall not include any information that the Eligible
Employee demonstrates was or became generally available to the public other than
as a result of a disclosure of such information by the Eligible Employee or any
other person under a duty to keep such information confidential.

 

1.11“Disability” means an Eligible Employee is disabled for purposes of benefits
under any long-term disability plan maintained by the Company or any Affiliate
in which the Eligible Employee participates.

 

1.12“Effective Date” means January 30, 2020.

 

1.13“Effective Period” means the period commencing three (3) months prior to the
consummation of a Change in Control and ending eighteen (18) months following
consummation of such Change in Control.

 

-2-

 

--------------------------------------------------------------------------------

1.14“Eligible Employee” means any employee of the Company Group who is
designated as a participant in the Plan by the Plan Administrator (as set forth
on Exhibit A hereto, as may be amended from time to time).  Eligible Employees
shall be limited to a select group of management or highly compensated employees
within the meaning of Sections 201, 301, and 404 of ERISA.

 

1.15“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.16“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.17“Excise Tax” means the excise tax imposed by Section 4999 of the Code, or
any successor provision thereto, or any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax.

 

1.18“Good Reason” shall have the meaning set forth in the employment agreement
between the Eligible Employee and a member of the Company Group (if any);
provided that if no such employment agreement exists, then Good Reason shall
mean the occurrence of any of the following events:  (i) a material adverse
change, not consented to by the Eligible Employee, in the nature or scope of the
Eligible Employee’s responsibilities, authorities or duties; (ii) a material
involuntary reduction in the Eligible Employee’s base compensation; or (iii) the
relocation, without the Eligible Employee’s consent, of the Eligible Employee’s
principal place of employment to another location of the Company Group outside
of a twenty five (25) mile radius from the location of the Eligible Employee’s
principal place of employment immediately prior to such relocation (provided
that such relocation results in an increase to the Eligible Employee’s daily
commute).  Notwithstanding the foregoing, the Eligible Employee must provide
written notice to the Company Group of the existence of any condition (or
conditions) that the Eligible Employee believes constitutes Good Reason within
ninety (90) days of the initial existence of such condition (or conditions). 
Upon receipt by the Company Group of such notice, the Company Group will have
thirty (30) days to remedy the condition (or conditions).  If the Company Group
does not remedy the condition (or conditions) of which it received notice prior
to the end of such thirty (30) day period, the Eligible Employee may terminate
his or her employment after the expiration of such thirty (30) day period;
provided, that such termination must occur no later than 130 days after the
initial existence of the Good Reason condition in order for such termination to
be a Qualifying Termination. If the Company Group remedies the condition (or
conditions) of which it received notice prior to the end of such thirty (30) day
period, then such condition (or conditions) shall not constitute Good Reason for
purposes of the Plan.

 

1.19“Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company Group, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company Group, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company.

-3-

 

--------------------------------------------------------------------------------

 

1.20“Plan” means the Allegiance Bancshares, Inc. Change in Control Severance
Plan, as set forth herein, and as it may be amended from time to time.

 

1.21“Plan Administrator” means the Compensation Committee or such other Person
or Persons appointed from time to time by the Compensation Committee to
administer the Plan.

 

1.22“Pro Rata Annual Bonus” means a pro rata bonus equal to the amount of the
applicable Eligible Employee’s target bonus under the Company’s Annual Incentive
Program for the year in which the Eligible Employee’s Qualifying Termination
occurs, based on the Compensation Committee’s assessment of performance as of
such date of termination, multiplied by a fraction, the numerator of which is
the number of calendar days in such year that the Eligible Employee was employed
by the Company Group and the denominator of which is three hundred sixty-five
(365).

 

1.23“Qualifying Termination” means (i) the involuntary termination of an
Eligible Employee’s employment by the Company Group, other than for Cause, death
or Disability, or (ii) a termination of an Eligible Employee’s employment with
the Company Group by the Eligible Employee for Good Reason.

 

1.24“Release” shall have the meaning set forth in Section 4.1 hereof.

 

1.25“Restrictive Covenants” shall mean any non-competition, non-solicitation,
confidentiality or other restrictive covenants, in each case, to the extent
applicable to the Eligible Employee under any written agreement between the
Eligible Employee and the Company Group, or the restrictive covenants in
Section 6 of the Plan.

 

1.26“Severance Date” means the date on which an Eligible Employee incurs a
Severance Event; provided, however, that the Severance Date related to a
Severance Event that occurs prior to the first occurrence of a Change in Control
will be the date of the occurrence of the Change in Control for purposes of the
Plan.

 

1.27“Severance Event” means a Qualifying Termination following the Effective
Date and during the Effective Period.  Notwithstanding the foregoing, (i) a
Qualifying Termination by reason of a termination of employment by an Eligible
Employee for Good Reason shall constitute a Severance Event only if the initial
existence of a Good Reason condition occurs during the Effective Period, and
(ii) if an Eligible Employee’s Qualifying Termination for Good Reason is related
to a Good Reason condition that initially exists during the Effective Period,
but the termination occurs after the last day of the Effective Period, such
termination shall constitute a Severance Event.

 

1.28“Severance Multiplier” means, for an Eligible Employee, the multiplier
assigned to such Eligible Employee and set forth on Exhibit A hereto.

 

-4-

 

--------------------------------------------------------------------------------

1.29“Subsidiary” means, with respect to the Company, as of any date of
determination, any other Person as to which the Company owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.  An entity shall be deemed a Subsidiary
for purposes of this definition only for such periods as the requisite ownership
or control relationship is maintained.

 

1.30“Target Annual Bonus” means the target value of the applicable Eligible
Employee’s annual bonus as established by the Compensation Committee and in
effect immediately preceding the Eligible Employee’s Qualifying Termination or,
if greater, in effect immediately preceding the consummation of a Change in
Control; provided, however, that if an Eligible Employee’s Qualifying
Termination occurs prior to consummation of a Change in Control, “Target Annual
Bonus” shall mean the target value of the Eligible Employee’s annual bonus as
established by the Compensation Committee and in effect as of the date of such
termination.  “Target Annual Bonus” shall be determined without taking into
account any reductions made without the Eligible Employee’s consent.

 

SECTION 2.NOTICE.  Each Eligible Employee’s employment may be terminated by
either party giving sixty (60) days advance written notice of termination to the
other; provided, however, that the Company may, in its sole discretion, pay
sixty (60) days’ Base Salary in lieu of any such notice of termination given by
the Company; and provided, further, that any termination by the Eligible
Employee for Good Reason must satisfy the requirements set forth in this Plan.

 

SECTION 3.ACCRUED BENEFITS. Subject to Section 4.5 hereof, the Company shall pay
to each Eligible Employee who incurs a termination of employment a lump sum
payment in cash, as soon as practicable in accordance with the Company’s regular
payroll practices and applicable law, but no later than ten (10) days after the
date of such termination, equal to the sum of (i) the Eligible Employee’s
accrued but unpaid Base Salary and any accrued but unused vacation time through
the date of termination, and (ii) the Eligible Employee’s annual bonus earned
for the fiscal year immediately preceding the year in which the date of
termination occurs if such bonus has not been paid as of the date of
termination.

 

SECTION 4.SEVERANCE BENEFITS.

 

4.1Generally.  Subject to Sections 4.5, 4.6 and 6 hereof, if an Eligible
Employee incurs a Severance Event, the Eligible Employee shall be entitled to
receive the severance payments and benefits pursuant to Sections 4.2, 4.3 and
4.4 hereof, subject to the Eligible Employee’s execution of a separation
agreement and release of all claims in favor of the Company Group in the form
provided to the Eligible Employee by the Company Group (a “Release”) and such
Release becoming effective and irrevocable within sixty (60) days following the
Severance Date (such sixty (60) day period, the “Release Execution
Period”).  The benefits described in Sections 4.2 and 4.3 shall be paid in a
lump sum within sixty (60) days following the Severance Date; provided, that if
the Release Execution Period begins in one taxable year and ends in the
subsequent taxable year, then such payment shall not occur before the first day
in the second of such two taxable years. If an Eligible Employee does not
execute the Release or

-5-

 

--------------------------------------------------------------------------------

the Release does not become effective and irrevocable within the Release
Execution Period, the Eligible Employee shall not be entitled to any payments or
benefits provided for in this Section 4.

 

4.2Cash Severance.  Subject to Sections 4.1, 4.5, 4.6 and 6 hereof, each
Eligible Employee who incurs a Severance Event shall be entitled to (i) a
payment equal to the product of the Eligible Employee’s Severance Multiplier
times the sum of (a) the Eligible Employee’s Base Salary and (b) the Eligible
Employee’s Target Annual Bonus, and (ii) a payment equal to the Eligible
Employee’s Pro Rata Annual Bonus.

 

4.3Benefit Payment. Subject to Sections 4.1, 4.5, 4.6 and 6 hereof, in the case
of each Eligible Employee who incurs a Severance Event, the Company shall pay to
such Eligible Employee a cash payment equal to (i) eighteen (18) times (ii) the
monthly Company Group contribution to the cost for the Eligible Employee and,
where applicable, the Eligible Employee’s spouse and dependents, to participate
in the Company Group’s medical, dental and vision coverage, calculated based on
the Company Group’s contribution cost for such coverage for the month
immediately preceding the Severance Date.

 

4.4Outplacement Services.  In the case of each Eligible Employee who incurs a
Severance Event, the Company shall, at its sole cost and expense, provide the
Eligible Employee with outplacement services with the person or entity of the
Eligible Employee’s choosing from among the Company’s preferred outplacement
providers suitable to the Eligible Employee’s position for a period of one year
or, if earlier, until the first acceptance by the Eligible Employee of an offer
of employment; provided, however, that in no event shall the value of the
outplacement services provided hereunder to any Eligible Employee exceed
$25,000.

 

4.5Effect on Other Plans, Agreements and Benefits.  Any severance benefits
payable to an Eligible Employee under the Plan will be reduced by and not in
addition to any severance benefits to which the Eligible Employee would
otherwise be entitled under any general severance policy or severance plan
maintained by any member of the Company Group (including, but not limited to,
the Allegiance Bank Texas Severance Plan) or any agreement between the Eligible
Employee and any member of the Company Group that provides for severance
benefits (unless the policy, plan or agreement expressly provides for severance
benefits to be in addition to those provided under this Plan), and any severance
benefits payable to an Eligible Employee under the Plan will be reduced by any
severance benefits to which the Eligible Employee is entitled by operation of a
statute or government regulations.  Notwithstanding the foregoing, the benefits
payable under Section 3 or Section 4 hereof shall not be reduced by the amount
of notice pay or pay in lieu of notice provided for in Section 2
hereof.  Notwithstanding anything herein to the contrary, the Plan does not
affect the terms of any outstanding equity or other incentive-based compensation
awards, including, without limitation and without limiting the generality of
this Section 4.5, under the Allegiance Bancshares, Inc. 2019 Amended and
Restated Stock Awards and Incentive Plan and the Allegiance Bancshares, Inc.
Annual Incentive Plan.  The treatment of any such awards will be determined in
accordance with the terms of the plans under which they were granted and any
applicable award agreements.

 

-6-

 

--------------------------------------------------------------------------------

4.6Section 409A.  It is intended that payments and benefits under the Plan
comply with Section 409A, to the extent subject thereto, or with an exemption
thereunder, and accordingly, to the maximum extent permitted, the Plan shall be
interpreted and administered to be in compliance therewith. Any payments under
the Plan that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service, as a short-term deferral or otherwise
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under the Plan shall be
treated as a separate payment.  Notwithstanding anything contained herein to the
contrary, an Eligible Employee shall not be considered to have terminated
employment with the Company Group for purposes of any payments under the Plan
which are subject to Section 409A until the Eligible Employee has incurred a
“separation from service” from the Company Group within the meaning of
Section 409A.  Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that are
required to comply with, and are not otherwise exempt from, Section 409A and
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six-month period immediately following the
Eligible Employee’s separation from service shall instead be paid on the first
business day after the date that is six (6) months following such Eligible
Employee’s separation from service (or, if earlier, the Eligible Employee’s date
of death) (the “Specified Employee Payment Date”).  The aggregate of any such
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to the Eligible Employee in a lump sum (without
interest) on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original
schedule.  To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to an Eligible Employee under the Plan
shall be paid to the Eligible Employee on or before the last day of the year
following the year in which the expense was incurred, the amount of expenses
eligible for reimbursement (and in kind benefits provided to the Eligible
Employee) during one calendar year may not affect amounts reimbursable or in
kind benefits provided in any other calendar year, and any right to
reimbursements or in-kind benefits under this Plan shall not be subject to
liquidation or exchange for another benefit.  The Company Group makes no
representation that any or all of the payments described in the Plan will be
exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment, and in no event shall the
Company Group be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by an Eligible Employee on account of
non-compliance with Section 409A. 

 

SECTION 5.PLAN ADMINISTRATION.

 

5.1The Plan Administrator shall administer the Plan and has all powers
reasonably necessary to carry out its responsibilities under the Plan including
(but not limited to) the sole and absolute discretionary authority to interpret
the Plan, prescribe, amend and rescind rules and regulations under the Plan and
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.  Any reasonable
determination made in good faith by the Plan Administrator in carrying out,
administering or construing the Plan shall be final and binding for all purposes
and upon all interested persons and their respective heirs, successors, and
legal representatives.

-7-

 

--------------------------------------------------------------------------------

 

5.2The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

 

5.3The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan.  The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan.  Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan.  All reasonable expenses thereof
shall be borne by the Company.

 

5.4In no event shall the Plan Administrator be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan. 
The Plan Administrator shall be indemnified and held harmless by the Company
against any cost or expense (including counsel fees) reasonably incurred by the
Plan Administrator or liability (including any sum paid in settlement of a claim
with the approval of the Company) arising out of any act or omission to act in
connection with the Plan, unless arising out of the Plan Administrator’s own
fraud or bad faith.  Such indemnification shall be in addition to any rights of
indemnification the Plan Administrator may have as an officer or director or
otherwise under the bylaws of the Company.

 

SECTION 6.RESTRICTIVE COVENANTS.  During the period of the Eligible Employee’s
employment with the Company Group, the Company Group promises to provide, and
has provided, to the Eligible Employee access to secret and confidential
information, knowledge or data relating to members of the Company Group, the
Company or any Affiliate, and their respective businesses, and has facilitated
the Eligible Employee’s meeting and developing relationships with potential and
existing suppliers, financing sources, clients, customers and employees of
members of the Company Group, the Company or any Affiliate. In light of the
foregoing:

 

6.1Nonsolicitation.  During (i) the period of the Eligible Employee’s employment
with the Company Group and (ii) provided that the Eligible Employee receives the
severance payments as set forth in this Plan, the one-year period following the
Eligible Employee’s termination of employment with the Company Group (as
applicable, period (i) individually, and as applicable, periods (i) and (ii)
collectively, the “Restricted Period”), the Eligible Employee hereby agrees and
covenants to each and all of the following:

 

(a) The Eligible Employee hereby covenants and agrees that the Eligible Employee
will not, either directly, indirectly or through a subsidiary or an affiliate or
other business relationship, solicit (a) any customer of the Company Group or
the Company’s Affiliates that has utilized the services or products of the
Company Group or the Company’s Affiliates during the twelve (12)-month period
prior to the termination of the Eligible Employee’s employment with the Company
Group for the purpose of causing such customer to cease doing business with the
Company Group or any Company Affiliate or (b) anyone with whom the Eligible
Employee had contact during

-8-

 

--------------------------------------------------------------------------------

the twelve (12)-month period prior to the termination of the Eligible Employee’s
employment with the Company Group for purposes of selling products or services
to such person that are in competition with the products or services offered or
sold by the Company Group or the Company’s Affiliates.

 

(b) The Eligible Employee hereby agrees not to employ or otherwise engage,
either directly, indirectly or through an affiliate, any employee or independent
contractor of the Company Group or any of the Company’s Affiliates or any
individual who was an employee or independent contractor of the Company Group or
any of the Company’s Affiliates at any time during the twelve (12)-month period
prior to the termination of the Eligible Employee’s employment with the Company
Group with whom the Eligible Employee had contact during the Eligible Employee’s
employment with the Company Group.  Further, the Eligible Employee agrees not to
directly or indirectly contact in any manner any such employee or independent
contractor for the purpose of encouraging such employee or independent
contractor to leave or terminate his or her employment or engagement with the
Company Group or the Company’s Affiliates.

 

(c) The Eligible Employee hereby agrees not to interfere or attempt to interfere
with the relationship of the Company Group or the Company’s Affiliates with any
person who at the relevant time is an employee, contractor, supplier, or
customer of the Company Group or the Company’s Affiliates.

 

(d) The Eligible Employee acknowledges and agrees that the length and scope of
the restrictions contained in this Section 6.1 are reasonable and necessary to
protect the legitimate business interests of the Company Group and the Company’s
Affiliates.  The duration of the agreements contained in this Section 6.1 shall
be extended for the amount of any time of any violation thereof by the Eligible
Employee and the time, if greater, necessary to enforce such provisions or
obtain any relief or damages for such violation through the court system.  If
any covenant in this Section 6.1 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope and time, and such lesser scope or time, or either of them, as
an arbitrator or a court of competent jurisdiction may determine to be
reasonable, not arbitrary, and not against public policy, will be effective,
binding, and enforceable against the Eligible Employee.  In the event of
termination of the Eligible Employee’s employment with the Company Group for any
reason, the Eligible Employee consents to the Company Group communicating with
the Eligible Employee’s new or potential new employer, any entity in the
business or through or in connection with which the Eligible Employee is
restricted hereunder, or any other party about the restrictions and obligations
imposed on the Eligible Employee under the Plan.

 

(e) In the event the Company Group or the Company’s Affiliates shall file a
lawsuit in any court of jurisdiction alleging a breach of any of the Eligible
Employee’s obligations under this Section 6.1, the Restricted Period shall be
tolled during any time the Eligible Employee was in breach of those obligations.

 

-9-

 

--------------------------------------------------------------------------------

6.2Disparaging Comments.  During the period of the Eligible Employee’s
employment with the Company Group and thereafter, the Eligible Employee shall
not make any disparaging or defamatory comments regarding the Company Group or,
after termination of his or her employment relationship with the Company Group,
make any comments concerning any aspect of the termination of their
relationship.  The obligations of the Eligible Employee under this Section 6.2
shall not apply to disclosures required or permitted by applicable law,
regulation or order of any court or governmental agency.

 

6.3Confidentiality.  The Eligible Employee acknowledges that (i) the Company
Group and the Company’s Affiliates have devoted substantial time, effort, and
resources to develop and compile the Confidential Information; (ii) public
disclosure of such Confidential Information would have an adverse effect on the
business of the Company Group and the Company’s Affiliates; (iii) the Company
Group and the Company’s Affiliates would not disclose such information to the
Eligible Employee, nor employ or continue to employ the Eligible Employee
without the agreements and covenants set forth in this Section 6.3; and (iv) the
provisions of this Section 6.3 are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information.  In consideration of the
compensation and benefits to be paid or provided to the Eligible Employee by the
Company Group under the Plan, during the period of the Eligible Employee’s
employment with the Company Group and thereafter, the Eligible Employee agrees
and covenants as follows:  

 

(a)The Eligible Employee will hold in strictest confidence the Confidential
Information and will not disclose it to any person except with the specific
prior written consent of the Board or as may be required by court order, law,
government agencies with which the Company Group or the Company’s Affiliates
deal in the ordinary course of their business, or except as otherwise expressly
permitted by the terms of the Plan.  The Eligible Employee will not remove from
the Company Group premises or record (regardless of the media) any Confidential
Information of the Company Group or the Company’s Affiliates, except to the
extent such removal or recording is necessary for the performance of the
Eligible Employee’s duties.  The Eligible Employee acknowledges and agrees that
all Confidential Information and physical embodiments thereof, whether or not
developed by the Eligible Employee, are the exclusive property of the Company
Group or the Company’s Affiliates, as the case may be.

 

(b)The Eligible Employee recognizes that the Company Group and the Company’s
Affiliates have received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on their parts to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  The Eligible Employee agrees that the Eligible Employee owes
the Company Group and the Company’s Affiliates, and such third parties, at all
times, a duty to hold all such confidential or proprietary information in the
strictest confidence and not to disclose it to any person (except as necessary
in carrying out such Eligible Employee’s duties hereunder consistent with the
Company Group’s agreement with such third party) or to use it for the benefit of
anyone other than for the Company Group or such third party (consistent with the
Company Group’s agreement with such third party) without the express written
authorization of the Company Group.

-10-

 

--------------------------------------------------------------------------------

 

(c)The Eligible Employee agrees that, upon termination of the Eligible
Employee’s employment with the Company Group, the Eligible Employee will deliver
to the Company Group or the Company’s Affiliates, as applicable, any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any of the aforementioned items
belonging to the Company Group or its Affiliates.

 

6.4Blue Penciling.  In the event that a court of competent jurisdiction
determines that any provision of Section 6 hereof or the application thereof is
unenforceable in whole or in part, the Company and the Eligible Employee agree
that said court, in making such determination, shall have the power to reduce
the duration and scope of such provision to the extent necessary to make it
enforceable, and that the provision in its reduced form shall be valid and
enforceable to the fullest extent permitted by law.

 

6.5Immunity Notice.  Notwithstanding any other provision of this Plan:

 

(a)The Eligible Employee will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that (i)
is made: (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding;

 

(b)If the Eligible Employee files a lawsuit for retaliation, the Eligible
Employee may disclose the Company Group’s trade secrets to his attorney and use
the trade secret information in the court proceeding if the Eligible Employee:
(i) files any document containing the trade secret under seal; and (ii) does not
disclose the trade secret, except pursuant to court order; and,

 

(c)Nothing in this Plan prevents the Eligible Employee from communicating with
government agencies as permitted by law.

 

SECTION 7.SECTION 280G. 

 

7.1Notwithstanding anything in the Plan or any other plan or agreement to the
contrary, in the event that any payment or benefit received or to be received by
an Eligible Employee (whether pursuant to the terms of the Plan or any other
plan, arrangement or agreement) (all such payments and benefits, the “Total
Payments”) would not be deductible (in whole or in part) by the member of the
Company Group making such payment or providing such benefits as a result of
Section 280G of the Code, then,  to the extent necessary to make such portion of
the Total Payments deductible, the portion of the Total Payments that do not
constitute deferred compensation within the meaning of Section 409A shall first
be reduced (if necessary, to zero), and all other Total Payments shall
thereafter be reduced (if necessary, to zero) with cash payments being reduced
before non-cash payments, and payments to be paid last being reduced

-11-

 

--------------------------------------------------------------------------------

first, but only if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Eligible Employee would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

 

7.2Any determination required under this Section 7 shall be made in writing in
good faith by an accounting firm selected in good faith by the Company (the
"Accountants"). The Company and the Eligible Employee shall provide the
Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 7. For
purposes of making the calculations and determinations required by this Section
7, the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Accountants' determinations shall be final and binding on the
Company and the Eligible Employee.

 

SECTION 8.CLAIM AND APPEAL PROCEDURES.

 

8.1An individual who believes that he or she is entitled to, but has not
received, benefits under the Plan (the “claimant”), or the claimant’s authorized
representative, may present a claim for benefits to the Plan Administrator at
the address set forth in Section 10.7(b).  All claims for benefits under the
Plan shall be made in writing to the Plan Administrator within sixty (60) days
of the date of the alleged occurrence giving rise to the claim, and shall state
the nature of the claim, the facts supporting the claim, the amount claimed, and
the address of the claimant.  The Plan Administrator shall review the claim, and
if the claim is wholly or partially denied, the Plan Administrator shall, within
ninety (90) days after receipt of the claim, give written or electronic notice
to the claimant of the adverse benefit determination with respect to the claim
(unless the Plan Administrator determines that special circumstances require an
extension of time for processing the claim, provided the extension does not
exceed ninety (90) days and (i) the special circumstances causing the extension
and (ii) the date by which the Plan Administrator expects to render the benefit
determination are communicated to the claimant in writing within the initial
ninety (90) day period).  Such notice shall be written in a manner calculated to
be understood by the claimant and shall set forth (a) the specific reasons for
the adverse determination, (b) references to the specific Plan provisions on
which the determination is based, (c) a description of any additional material
or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and (d) a
description of the appeal procedures under the Plan and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on appeal.

 

8.2If a claim is denied in whole or in part, the claimant may appeal the denial
by filing a written request for review with the Plan Administrator at the
address set forth in Section 10.7(b) within sixty (60) days after the notice of
the adverse benefit determination has

-12-

 

--------------------------------------------------------------------------------

been received by the claimant.  The claimant shall be provided, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the claimant’s claim.  The claimant may submit
written comments, documents, records and other information relating to the claim
to the Plan Administrator within the sixty (60) day period.  The review on
appeal will take into account all information submitted on appeal, whether or
not it was provided for in the initial benefit determination.  The Plan
Administrator shall review the appeal and, within sixty (60) days after receipt
of the appeal, give written or electronic notice to the claimant of the decision
with respect to the appeal (unless the Plan Administrator determines that
special circumstances require an extension of time for processing the appeal,
provided the extension does not exceed sixty (60) days and (i) the special
circumstances causing the extension and (ii) the date by which the Plan
Administrator expects to render the determination on review are communicated to
the claimant in writing within the initial sixty (60) day period).  The notice
shall be written in a manner calculated to be understood by the claimant, and in
the case of an adverse determination, such notice shall include (a) specific
reasons for the adverse determination, (b) references to the specific Plan
provisions on which the determination is based, and (c) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim.

 

8.3If a claim is denied on appeal, the claimant has a right to bring an action
under Section 502(a) of ERISA.  The claimant must pursue all claims and appeals
procedures described above before he or she seeks any other legal recourse with
respect to Plan benefits.  In addition, any lawsuit must be filed within six
months from the date of the denied appeal, or two years from the claimant’s
termination date, whichever occurs first.

 

8.4The Plan Administrator shall have sole absolute discretion over claims and
appeals issues and determinations regardless of the timing of such determination
or exercise of such discretion.

 

SECTION 9.PLAN MODIFICATION OR TERMINATION.  The Plan may be amended or
terminated by the Board at any time; provided, however, that during the
Effective Period, the Plan may not be terminated and may not be amended if such
amendment would in any manner be adverse to the interests of any Eligible
Employee without the consent of the affected Eligible Employee, except that,
notwithstanding the foregoing, the Plan Administrator may amend the Plan at any
time and in any manner necessary to comply with applicable law, including, but
not limited to Section 409A.  For the avoidance of doubt, (i) any action taken
by the Company Group or the Plan Administrator during the Effective Period to
cause an Eligible Employee to no longer be designated as such or to decrease the
payments or benefits for which an Eligible Employee is eligible, and (ii) any
amendment to this Section 9 during the Effective Period shall be treated as an
amendment to the Plan which is adverse to the interests of any Eligible
Employee.

 

SECTION 10.GENERAL PROVISIONS.

 

10.1Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either

-13-

 

--------------------------------------------------------------------------------

directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment, pledge or in any manner; no attempted
assignment or transfer thereof shall be effective; and no right or interest of
any Eligible Employee under the Plan shall be liable for, or subject to, any
obligation or liability of such Eligible Employee.  When a payment is due under
the Plan to a severed employee who is unable to care for his or her affairs,
payment may be made directly to his or her legal guardian or personal
representative.

 

10.2Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company Group, and all Eligible Employees
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.

 

10.3If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

10.4This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future.  The Plan will be binding upon any
successor to the Company, its assets, its businesses or its interest (whether as
a result of the occurrence of a Change in Control or otherwise), in the same
manner and to the same extent that the Company would be obligated under the Plan
if no succession had taken place. In the case of any transaction in which a
successor would not by the foregoing provision or by operation of law be bound
by the Plan, the Company shall require any successor to the Company to expressly
and unconditionally assume the Plan in writing and honor the obligations of the
Company hereunder, in the same manner and to the same extent that the Company
would be required to perform if no succession had taken place. If a severed
employee shall die, all accrued but unpaid amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of the Plan to the executor,
personal representative or administrators of the severed employee’s estate.

 

10.5The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

 

10.6The amounts to be paid to Eligible Employees under the Plan are unfunded
obligations of the Company. The Company is not required to segregate any monies
or other assets from its general funds with respect to these obligations.
Eligible Employees shall not have any preference or security interest in any
assets of any member of the Company Group other than as a general unsecured
creditor.

 

10.7All notices or other communications under the Plan shall be given in writing
and shall be deemed duly given and received on the third full business day
following the day of the mailing thereof by registered or certified mail or when
delivered personally or sent by facsimile transmission as follows:

 

-14-

 

--------------------------------------------------------------------------------

(a)if to the Eligible Employee, at the address of the Eligible Employee in the
Company Group’s personnel records;

 

(b)if to the Company Group, at:

 

Allegiance Bancshares, Inc.

8847 W. Sam Houston Pkwy. North, Suite 200

Houston, Texas, 77040

Attention:  Chairperson of the Compensation Committee

 

10.8This Plan shall be construed and enforced according to the laws of the State
of Texas to the extent not preempted by federal law or other applicable local
law, which shall otherwise control.

 

10.9The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.

 

10.10In the event that an Eligible Employee breaches Section 6 hereof, the
Company shall be entitled, in addition to any other rights and remedies, to
cease making any payments to the Eligible Employee under the Plan, and the
Eligible Employee shall be obligated to repay any amounts already paid to
pursuant to the Plan.  Due to the fact that damages to the Company Group will be
difficult to ascertain and remedies at law to the Company Group will be
inadequate and for other reasons, the Company Group will be irreparably damaged
in the event that the obligations of Eligible Employees under Section 6 hereof
are not specifically enforced.  Accordingly, in the event of a breach or
threatened breach of the terms of Section 6 hereof, the Company Group shall, in
addition to all other rights and remedies, be entitled (without any bond or
other security being required) to a temporary and/or permanent injunction,
without showing any actual damage or that monetary damages would not provide an
adequate

remedy, and/or a decree for specific performance, in accordance with the
provisions hereof.

 

10.11Any amounts payable under the Plan are subject to any policy (whether in
existence as of the Effective Date or later adopted) established by the Company
Group providing for clawback or recovery of amounts that were paid to an
Eligible Employee. The Company will make any determination for clawback or
recovery in its sole discretion and in accordance with any applicable law or
regulation.  

 

10.12To the extent required or limited by applicable law, regulation, regulatory
policy or other regulatory requirement, the aggregate amount and/or value of the
compensation paid under this Plan shall not exceed the limit prescribed by such
applicable law, regulation, regulatory policy or other regulatory requirement.
 If, at the time any payment would otherwise be made to an Eligible Employee
under this Plan, such payment is prohibited or limited by any applicable statute
or regulation, including, without limitation, the Federal Deposit Insurance Act
and 12 C.F.R. Part 359 (Golden Parachute and Indemnification Payments), or by
order of any such bank regulatory agency, the amount of such payment shall be
reduced to the largest amount, if any, that may be paid at such time
consistently with such statute, regulation, or order.  

-15-

 

--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if at the time any payment or
benefit shall become due under this Plan such payments or benefits qualify as
“golden parachute” payments as defined by the Federal Insurance Deposit Act
and/or 12 C.F.R Part 359 or any successor rule or regulation, then the Company
shall, in good faith, seek the approval of the applicable federal banking
agency, and such payments or benefits shall be due and payable only upon receipt
by the Company of written approval by the applicable federal banking agency.

 

10.13Any party's failure to enforce any provision or provisions of the Plan will
not in any way be construed as a waiver of any such provision or provisions, nor
prevent any party from thereafter enforcing each and every other provision of
the Plan.

 

SECTION 11.EFFECTIVENESS OF PLAN.

 

11.1The Plan shall be effective as of the Effective Date.

-16-

 